Citation Nr: 9924622	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO. 96-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran had active service from June 1983 to October 1988 and 
from April 1991 to March 1992.

As an initial matter, the Board notes that the veteran's 
claims for service connection are discussed in the REMAND 
portion of this decision following the ORDER below.


FINDINGS OF FACT

1.  A November 1993 RO rating decision denied service 
connection for rheumatoid arthritis.  The veteran did not 
appeal that decision within one year of receiving notice of 
that decision and appellate rights.

2.  The veteran has submitted evidence during the pendency of 
this claim which gives a diagnosis of rheumatoid arthritis 
that may have had its onset within one year following 
separation from active service.

3.  The veteran has submitted evidence during the pendency of 
this claim that relates the veteran's symptomatology to 
either rheumatoid arthritis or fibromyalgia.









CONCLUSION OF LAW

1.  The RO rating decision dated November 1993 that denied 
service connection for rheumatoid arthritis is final.  
38 U.S.C.A. §§ 1110, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 20.302, 20.1103 (1998).

2.  The evidence received since RO rating decision dated 
November 1993 that denied service connection for rheumatoid 
arthritis is new and material, and the veteran's claim has 
been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.102, 3.156 (1998).

3.  The veteran's claim for service connection for 
fibromyalgia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1998); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  38 U.S.C.A. § 5107(a) (West 1991); Epps 
v. Gober, 126 F.3d 1464 (1997).  With respect to a chronic 
disability subject to presumptive service connection, such as 
arthritis, evidence that the chronic disorder was manifested 
to a compensable degree within the prescribed period is 
sufficient to establish evidence of the required nexus.  See 
Traut v. Brown, 6 Vet.App. 498, 502 (1994).  

In a November 1993 rating decision, the RO denied service 
connection for rheumatoid arthritis.  In doing so, the RO 
acknowledged that a private rheumatology record noted an 
impression of symmetric joint pain and a positive rheumatoid 
factor.  However, the RO emphasized that a rheumatoid 
arthritis diagnosis was not confirmed, and thus was not 
manifest to a compensable degree within one year of his 
separation.  The veteran was informed of this decision in 
correspondence dated December 1993.  Appellate rights were 
enclosed with that decision letter, but he did not appeal.  
That decision thus became final one year thereafter.  See 
38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7105.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999); Elkins v. West, 12 
Vet. App. 203 (1999).

In support of this current claim to reopen, Susan Gellety, 
M.D., of the University of Idaho Student Health Service, 
informed the RO in correspondence dated February 1995 that 
the veteran had been diagnosed with rheumatoid arthritis.  
She stated that this diagnosis was made as a result of blood 
testing and symptoms suggestive of rheumatoid arthritis.  
Other evidence that would support the claim to reopen 
includes VA treatment records, which reflect an intermittent 
diagnosis of rheumatoid arthritis.  In addition, the 
veteran's rheumatoid factor was noted to be high at the time 
of a November 1998 VA examination.  Contrarily, another 
examiner specifically excluded a diagnosis of rheumatoid 
arthritis in May 1996.

In light of the above, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim.  In 
this regard, the Board notes that the central rationale 
behind the initial November 1993 denial of service connection 
was the lack of a diagnosis.  As the veteran has submitted 
evidence during the pendency of this claim that would reflect 
a current diagnosis of rheumatoid arthritis, the Board finds 
that this claim is reopened.  Further, in light of the fact 
that the veteran may have rheumatoid arthritis that may be 
presumed to have been incurred during service, the claim is 
well grounded.  

In a similar manner, the Board finds that the veteran's claim 
for service connection for fibromyalgia is well grounded.  In 
this respect, a February 1995 VA treatment record does not 
distinguish the symptomatology attributable to possible 
rheumatoid arthritis with that of possible fibromyalgia.  As 
such, the Board finds that any possible claim for service 
connection for fibromyalgia is intertwined with the claim for 
service connection for rheumatoid arthritis.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for rheumatoid 
arthritis, this claim is reopened.  The appeal is granted to 
this extent only.

The veteran's claims for service connection for rheumatoid 
arthritis and fibromyalgia are well grounded.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As noted above, the evidence of record does not currently 
reflect a clear diagnosis of rheumatoid arthritis.  The 
evidence of record is quite contradictory in this regard.  
Accordingly, the Board finds that further information is 
needed before an informed decision can be made.

In addition, the examiner who conducted a May 1996 VA 
examination stated that the veteran's physical complaints 
were not parallel with her physical findings.  That is, she 
questioned the veteran's veracity in his complaints.  
Further, an April 1997 treatment note appears to relate the 
veteran's complaints to an underlying psychiatric disorder.  
In light of this, the Board finds that further information is 
warranted before an informed decision can be made as to the 
veteran's claim for service connection for fibromyalgia.  
Accordingly, the veteran's claims are REMANDED for the 
following action:

1.  The RO is requested to provide the 
veteran with a comprehensive VA 
examination to determine the etiology and 
nature of the veteran's claimed 
rheumatoid arthritis and fibromyalgia.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  In 
light of the information in the claims 
file that gives conflicting diagnoses, 
the examiner is requested to give an 
opinion as to whether it is at least as 
likely as not that any current 
disorder(s) became manifest within one 
year following separation from service.  
The examiner is also asked to reconcile 
the conflicting diagnoses.  Further, in 
that at least two notations in the claims 
file reflect a possibility of a 
psychiatric overlay to the veteran's 
complaints, the examiner is also 
requested to comment on and distinguish 
somatic complaints from complaints that 
can be substantiated by objective 
evidence.  The complete rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available to the 
examiner for review.

2.  Thereafter, the RO is requested to 
readjudicate the veteran's claims for 
service connection based upon all the 
evidence of record on a de novo basis.  
If any benefit sought is not granted in 
full, the veteran and his representative 
should be furnished a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and provide due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to be considered 
in connection with his current appeal.  No action is required 
until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







